 8:04-cr-00118-RGK-DLP Doc # 344 Filed: 11/05/20 Page 1 of 1 - Page ID # 1578




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 United States of America

                     Plaintiff,                          Case No. 8:04CR118

       vs.
                                                               ORDER
 Humberto Rivera-Moreno

                     Defendant.



      Before the Court is the request for production of a CD of hearing held on December
29, 2004 [Filing No. 170].

      IT IS ORDERED:

      1.     The request for production of a CD, filing no. [343] is granted.

      2.     Rafael Chavez, Jr., is advised that the cost of the CD is $ 31. To proceed
             with this request, payment should be sent to the Clerk of Court.

      3.     Upon receipt of the payment, the Clerk of Court is ordered to prepare a CD
             of the hearing held on December 29, 2004 and mail the CD to the requestor.
             A copy of this order should also be mailed to Rafael Chavez, Jr.



      DATED: November 5, 2020

                                                BY THE COURT:


                                                s/ Richard G. Kopf
                                                United States District Judge
